          Case 4:20-cv-05640-YGR Document 47 Filed 08/24/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES

 Date: 8/24/2020                   Time: 2:59pm-4:25pm          Judge: YVONNE
                                                                GONZALEZ ROGERS
 Case No.: 20-cv-05640-YGR         Case Name: Epic Games, Inc. v. Apple Inc.

Attorneys for Plaintiff: Katherine Forrest and Gary Bornstein
Attorneys for Defendant: Richard Doren and Veronica Lewis

 Deputy Clerk: Frances Stone                             Court Reporter: Diane Skillman


                                         PROCEEDINGS

PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER - [Dkt. No. 17] -
HELD via Zoom and SUBMITTED.

Plaintiff to file full brief re Preliminary Injunction by 9/4/2020.
Defendant’s response filed by 9/15/2020.
Plaintiff’s reply filed by 9/18/2020

Hearing on Preliminary Injunction Motion set Monday, 9/28/2020 at 9:30 am via Zoom.

Order to be prepared by: Court
